893 F.2d 1334
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Tony LAWSON, Plaintiff-Appellant,v.IONIA CORRECTIONAL MAXIMUM FACILITY;  C. Goodwin;  Lt. M.Houghton, Defendants-Appellees.
No. 89-1484.
United States Court of Appeals, Sixth Circuit.
Jan. 23, 1990.

Before KENNEDY and RALPH B. GUY, Jr., Circuit Judges, and ENGEL, Senior Circuit Judge.

ORDER

1
Tony Lawson, a pro se Michigan state prisoner, appeals the summary judgment for defendants in this civil rights action filed under 42 U.S.C. Sec. 1983.  This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Lawson sued two employees of the Michigan Department of Corrections for money damages, alleging that he had been denied medical care in violation of the eighth amendment on December 24, 1988, at approximately 1:00 a.m., when defendant Goodwin, a prison guard, refused to call a nurse at his request.  Lawson was complaining of a headache, nosebleed and fever, allegedly due to high blood pressure, but was told he would have to wait until morning to call a nurse.  Both parties filed motions for summary judgment.  The district court granted defendants' motion.


3
Upon consideration, we conclude that summary judgment for defendants was proper, as the facts alleged did not evidence any deliberate indifference to a serious medical need.   See Estelle v. Gamble, 429 U.S. 97, 104-05 (1976).  Moreover, defendants, as state officials acting in their official capacities, could not be sued for damages as "persons" under 42 U.S.C. Sec. 1983.   See Will v. Michigan Dep't of State Police, 109 S.Ct. 2304, 2311-12 (1989).


4
Accordingly, the district court's judgment is hereby affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.